 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   STANLEY KUZMICKI,                             )   Case No.: 3:17-CV-00342-RCJ-CBC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 22)
 9                                                 )
     SAMANTHA HANRAHAN, et al.,                    )
10                                                 )
                  Defendants.                      )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge Carla Baldwin Carry (ECF No. 22 1) entered on May 1, 2019, recommending that
15
     the Court dismiss this action without prejudice based on Plaintiff’s failure to file a second
16

17   amended complaint. On May 13, 2019, Plaintiff filed his Objections to Magistrate

18   Judge’s Report and Recommendation (ECF No. 23).
19
            This action was referred to Magistrate Judge Carry under 28 U.S.C. §
20
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
21

22
     Court for the District of Nevada.

23          The Court has conducted its de novo review in this case, has fully considered the
24   pleadings and memoranda of the parties including the parties’ objections to the Report
25
     and Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local
26
     Rule IB 3-2.
27

28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS HEREBY ORDERED that United States Magistrate Judge Carry’s Report
 2
     and Recommendation (ECF No. 22), shall be ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that this case is DISMISSED WITHOUT
 4

 5
     PREJUDICE for Plaintiff’s failure to file a second amended Complaint.

 6         IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
 7   accordingly and close this case.
 8
           IT IS SO ORDERED.
 9
                                                Dated this 22nd day of May, 2019.
10

11

12                                              ROBERT C. JONES
                                                Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   2
